Title: To George Washington from the Citizens of Savannah, Georgia, 8 January 1794
From: Citizens of Savannah, Georgia
To: Washington, George


          
            Sir,
            [8 Jany 1794]
          
          The Citizens of Savannah, strongly impressed with the danger and mischeifs, to which
            the United States have been exposed, by the possibility of their being involved in the
            War existing between those European Nations, with whom we are most intimately united in
            Amity, and connected by Commerce; beg leave to take this method of expressing to you,
            the sincere and cordial sentiments of approbation and applause, with which the measures
            you have adopted, in this very interesting situation, have inspired them.
          The Services performed by you for our common Country, on so many, such various, and
            important occasions, in the exercise of the highest civil and military authority, were
            such as not to have rendered necessary the public declaration of our sentiments,
            concerning this last instance of the paternal Zeal, with which you have incessantly
            watched over the public happiness—But when some of our Citizens have spared us pains to
            inflame the public mind, and to stimulate individuals to actions contrary to their duty
            as citizens, and distructive of the most important interests of the United States—And
            when such individuals have not only been publicly countenanced and encouraged by the
            French Minister, but that he has dared to distribute Commissions,
            and instructions for enlisting soldiers in the name of the French Republic, within the
            Jurisdiction, and without the approbation or knowledge of our Government; We think it right thus publicly to declare, that in our opinion the
            timely notice given by your proclamation of the Neutrality of the United States—Your
            instructions for preventing the fitting out of armed vessels in our
            ports—The sentiments contained in your Speech to Congress, and your letter concerning
            the conduct of the person employed in America as the Minister of the French Republic,
            are agreeable to the principles of our excellent Constitution;
            and wisely calculated to ensure a continuance of Peace—promote the public prosperity—And
            preserve the Dignity of the American Nation. To the wisdom of these measures, and the
            good Sense, and manly firmness of the great bulk of the American People, it is owing,
            that we have not yet experienced the horrid carnage, and devastation of an unnecessary
            War—And We rejoice that Congress have so cordially expressed their approbation and
            concurrence in the measures you have adopted for the preservation of Peace to our
              Country.
          Accept, Sir, the tender of our gratefull acknowledgements, for your past services, and
            the sincere profession of that perfect confidence with which such
            an uniform series of great and good actions have inspired us, with respect to your
            future conduct.
          Signed by order of a public meeting of the citizens of Savannah.
          
            Nathl: PendletonChairman
          
        